Boslaugh, J.
The defendant was originally charged with five counts of robbery and use of a firearm in commission of a felony. Pursuant to a plea bargain, the defendant pleaded guilty to two counts of robbery and was sentenced to imprisonment for 4 to 6 years on each count, the sentences to run concurrently. The other counts were dismissed. The defendant has appealed and now contends his sentences were excessive.
The robberies took place in a bar in Omaha. The defendant carried a starter’s pistol, and his companion was armed with a shotgun. The defendant drove the get-away car and attempted to elude capture by the police. He did not stop the automobile until after the police had opened fire.
*500The defendant is 26 years of age, married, and has two children. At the time of the offense the defendant was employed and living with his family. The defendant had attended the University of Nebraska at Omaha and had expressed interest in becoming a law enforcement officer.
The defendant has an arrest record dating back to 1966 which includes burglary and shooting with intent to kill, wound, or maim.. While the present charges were pending the defendant was charged with loitering and prowling.
Because of the serious nature of the offenses involved in this case, probation would not have been appropriate. Under all the circumstances, the sentences which were imposed were not excessive.
Affirmed.